Fourth Court of Appeals
                                        San Antonio, Texas
                                           September 16, 2015

                                           No. 04-15-00208-CR


                                         Jessica G. CASTILLO,
                                                Appellant

                                                     v.
                                        The State of TexasAppellee
                                          The STATE of Texas,
                                                 Appellee

                        From the County Court at Law No. 4, Bexar County, Texas
                                        Trial Court No. 458110
                                    Jason Garrahan, Judge Presiding

                                                ORDER
             The State’s Motion for Extension of Time to File the Brief has been GRANTED. Time is
      extended to October 16, 2015.

                                                          PER CURIAM
      ATTESTED TO:       ____________________________
                         KEITH E. HOTTLE
                         CLERK OF COURT




cc:             Andrew Warthen                              Daniel De La Garza
                Paul Elizondo Tower                         1800 McCullough
                101 W. Nueva St.                            San Antonio, TX 78212
                San Antonio, TX 78205